34 So. 3d 141 (2010)
L.A., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-500.
District Court of Appeal of Florida, Third District.
April 21, 2010.
Rehearing and Rehearing En Banc Denied May 28, 2010.
Carlos J. Martinez, Public Defender, and Michael T. Davis, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before SUAREZ, LAGOA, and SALTER, JJ.
PER CURIAM.
Affirmed. J.B. v. State, 705 So. 2d 1376 (Fla.1998).